Name: Commission Regulation (EEC) No 416/87 of 11 February 1987 amending for the sixth time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: marketing;  cooperation policy;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31987R0416Commission Regulation (EEC) No 416/87 of 11 February 1987 amending for the sixth time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 042 , 12/02/1987 P. 0018 - 0023*****COMMISSION REGULATION (EEC) No 416/87 of 11 February 1987 amending for the sixth time Regulation (EEC) No 3800/81 determining the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 31 (4) thereof, Whereas the classification of vine varieties approved for cultivation in the Community was determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EEC) No 2599/85 (4); Whereas experience has shown that wine obtained from certain wine grape vine varieties listed for five years in the category of temporarily authorized varieties for certain French and Italian administrative units may be regarded as normally being of good quality; whereas it is therefore appropriate to include such varieties among the varieties recommended for the same administrative units or the administrative units immediately bordering thereon in accordance with Article 11 (1) (a) and (2) (a), second indent, of Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules for the classification of vine varieties (5), as last amended by the Act of Accession of Greece; Whereas the classification of wine grape vine varieties should now include, among the varieties recommended or authorized for certain French and Italian administrative units and one German administrative unit, certain varieties which have been listed for at least five years in the category for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 347/79; Whereas the classification should now also include a wine grape vine variety which has been examined and found to be satisfactory for cultivation; whereas, in accordance with Article 11 (1) (b) of Regulation (EEC) No 347/79, this variety may be authorized on a provisional basis for certain French administrative units; Whereas the suitability for cultivation of certain wine grape vine varieties which have been listed for at least five years in the category of varieties temporarily authorized for certain Italian administrative units has been recognized as satisfactory; whereas those varieties should therefore be definitively included among the vine varieties authorized for the same administrative units in accordance with Article 11 (4) of Regulation (EEC) No 347/79; Whereas the suitability for cultivation of one recognized vine variety in one Italian administrative unit is not satisfactory; whereas that variety should therefore be deleted from the classification in accordance with Article 11 (3) of Regulation (EEC) No 347/79; Whereas experience has shown that the requirements for maintaining two vine varieties among the varieties recommended for one Italian administrative unit are no longer satisfied; whereas those varieties should therefore be classified among the varieties authorized for the same administrative unit in accordance with Article 11 (3) of Regulation (EEC) No 347/79; Whereas, in accordance with Article 11 (1) (a), second indent, of Regulation (EEC) No 347/79, the classification of root stock varieties for France should also include one variety which has been examined and found to be satisfactory for cultivation; Whereas colonal selection within the population of the Courbu Blanc B variety has enabled the Petit Courbu B variety to be clearly distinguished and its characteristics to be described in relation to the various clones of the Courbu Blanc B variety; whereas, as the morphological characteristics of the Petit Courbu B variety are definite and enable homogeneous trial plots to be established, the Petit Courbu B variety should be included in the classification of vine varieties for the same administrative units and in the same category as the Courbu Blanc B variety; Whereas an oversight should be made good by providing for the definitive classification under the authorized varieties, of one vine variety classified among the varieties temporarily authorized for one French administrative unit in accordance with Article 11 (4) of Regulation (EEC) No 347/79; Whereas certain varieties of table wine no longer satisfy the conditions laid down in Article 7 (a) of Regulation (EEC) No 347/79 for recommended vine varieties; whereas such varieties should therefore be classified under the authorized table grape varieties in accordance with Article 11 (2) (b) of Regulation (EEC) No 347/79; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 39. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 248, 17. 9. 1985, p. 5. (5) OJ No L 54, 5. 3. 1979, p. 75. ANNEX The Annex to Regulation (EEC) No 3800/81 is amended as follows: I. In Title I, sub-title I, point II, 'Federal Republic of Germany' is amended as follows (the vine variety is to be inserted in the correct alphabetical order): 2. Regierungsbezirk Trier: - 'Blauer Spaetburgunder N' is added to the category of recommended vine varieties. II. In Title 1, sub-title I, point IV, 'France' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 6. Department of Alpes Maritimes: - 'Aranel B ( * * * * )' is added to the category of authorized vine varieties. 7. Department of ArdÃ ¨che: subparagraph A: - 'Alphonse LavallÃ ©e N' and 'Aranel B ( * * * * )' are added to the category of authorized vine varieties, subparagraph B: - 'Alphonse LavallÃ ©e N' and 'Aranel B ( * * * * )' are added to the category of authorized vine varieties. 11. Department of Aude: subparagraph A: - 'Liliorila B', 'Perdea B' and 'Semebat N' are added to the category of recommended vine varieties, - 'Aranel B ( * * * * * * )' is added to the category of authorized vine varieties. subparagraph B: - 'Liliorila B', 'Perdea B' and 'Semebat N' are added to the category of recommended vine varieties, - 'Aranel B ( * * * * * * )' is added to the category of authorized vine varieties. 12. Department of Aveyron: - 'Segalin N' is added to the category of recommended vine varieties, - 'Segalin N' is deleted from the category of authorized vine varieties. 13. Department of Bouches-du-RhÃ ´ne: - 'Alphonse LavallÃ ©e N', 'Aranel B ( * * * * * * )' and 'Chasselas' are added to the category of authorized vine varieties. 15. Department of Cantal: subparagraph A: - 'Arinarnoa N', 'Liliorila B', 'Perdea B', 'Segalin N' and 'Semebat N' are added to the category of recommended vine varieties, - 'Segalin N' is deleted from the category of authorized vine varieties. 19. Department of CorrÃ ¨ze: - 'Segalin N' is added to the category of recommended vine varieties, - 'Segalin N' is deleted from the category of authorized vine varities. 20. Departments of Haute-Corse and Corse-du-Sud: - 'Chenin B' is added to the category of recommended vine varieties, - 'Aranel B ( * * * * * )' is added to the category of authorized vine varieties. 24. Department of Dordogne: - 'Segalin N' is added to the category of recommended vine varieties, - 'Aranel B ( * * * * * )' is added to, and 'Segalin N' is deleted from, the category of authorized vine varieties. 26. Department of DrÃ ´me: subparagraph A: - 'Alphonse LavallÃ ©e N' and 'Aranel B ( * * * * * )' are added to the category of authorized vine varieties. subparagraph B: - 'Alphonse LavallÃ ©e N' and 'Aranel B ( * * * * )' are added to the category of authorized vine varieties. 30. Department of Gard: - 'Arinarnoa N', 'Liliorila B', 'Perdea B', 'Segalin N' and 'Semebat N' are added to the category of recommended vine varieties, - 'Alphonse LavallÃ ©e N', 'Aranel B ( * * * * * * )' and 'Gros Vert B' are added to, and 'Segalin N' is deleted from, the category of authorized vine varieties. 31. Department of Haut-Garonne: - 'Aranel B ( * * * * * * )' is added to the category of authorized vine varieties. 32. Department of Gers: - 'Petit Courbu B' is added to the category of recommended vine varieties, - 'Aranel B ( * * * * * * )' is added to the category of authorized vine varieties. 33. Department of Gironde: - 'Aranel B ( * * * * * )' is added to the category of authorized vine varieties. 40. Department of Landes: - 'Petit Courbu B' is added to the category of recommended vine varieties, - 'Aranel B ( * * * * * )' is added to the category of authorized vine varieties. 46. Department of Lot: - 'Segalin N' is added to the category of recommended vine varieties, - 'Aranel B ( * * * * * )' is added to, and 'Segalin N' is deleted from, the category of authorized vine varieties. 47. Department of Lot-et-Caronne: - 'Segalin N' is added to the category of recommended vine varieties, - 'Aranel B ( * * * * * )' is added to, and 'Segalin N' is deleted from, the category of authorized vine varieties. 64. Department of PyrÃ ©nÃ ©es-Atlantiques: - 'Petit Courbu B' is added to the category of recommended vine varieties. 66. Department of PyrÃ ©nÃ ©es-Orientales: for: 'Same vine varieties as for the department of the Gard. In addition, the variety 'Tourbat B' is recommended', read: 'Same vine varieties as for the department of Gard. However, the 'Tourbat B' variety is recommended and the 'Alphonse LavallÃ ©e N' and 'Chasselas B' varieties are not included among the authorized vine varieties.' 79. Department of Deux-SÃ ¨vres: - 'Arinarnoa N', 'Liliorila B', 'Perdea B' and 'Semebat N' are added to the category of recommended vine varieties. 81. Department of Tarn: - 'Segalin N' is added to the category of recommended vine varieties, - 'Aranel B ( * * * * * )' is added to the category of authorized vine varieties. 82. Department of Tarn-et-Garonne: - 'Segalin N' is added to the category of recommended vine varieties, - 'Aranel B ( * * * * * )' is added to, and 'Segalin N' is deleted from, the category of authorized vine varieties. 83. Department of Var: - 'Alphonse LavallÃ ©e N', 'Aranel B ( * * * * * )' and 'Chasselas B' are added to the category of authorized vine varieties. 84. Department of Vaucluse: - 'Aranel B ( * * * * * )' is added to the category of authorized vine varieties. 85. Department of VendÃ ©e: - 'Arinarnoa N', 'Liliorila B', 'Perdea B' and 'Semebat N' are added to the category of recommended vine varieties. 86. Department of Vienne: - 'Liliorila B', 'Perdea B' and 'Semebat N' are added to the category of recommended vine varieties. III. In Title I, sub-title I, point V 'Italy', is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 16. Province of Mantua: - 'Pinot grigio G', 'Pinot nero N' and 'Sauvignon B' are added to the category of authorized vine varieties. 17. Province of Milan: - 'Ancellotta N', 'Freisa N' and 'Malvasia istriana B' are deleted from the category of recommended vine varieties, - 'Ancellotta N', 'Freisa N', 'Pinot bianco B', 'Pinot grigio G' and 'Pinot nero N' are added to the category of authorized vine varieties. 22. Province of Trento: - 'Chardonnay B' is added to the category of recommended wine varieties, - 'Chardonnay B ( * * )' is deleted from, and 'Sauvignon B' is added to, the category of authorized vine varieties. 26. Province of Treviso: - 'Franconia N' and 'Tocai rosso N' are added to the category of authorized vine varieties. 34. Province of Bologna: In the category of authorized vine varieties, - 'Pinot grigio G' is added, and - the sign '( * )' appearing after 'Mostosa B' and 'Terrano N' is deleted. 36. Province of ForlÃ ¬: - 'Mostosa B' and 'Terrano N' are added to the category of recommended vine varieties, - 'Mostosa B ( * )' and 'Terrano N ( * )' are deleted from the category of authorized vine varieties. 40. Province of Ravenna: - 'Mostosa B' and 'Terrano N' are added to the category of recommended vine varieties, - 'Mostosa B ( * * )' and 'Terrano N ( * * )' are deleted from the category of authorized vine varieties; the sign '( * * )' appearing after 'Ancellota N' is deleted. 44. Province of Grosseto: - 'Pinot bianco B' and 'Sauvignon B' are added to the category of authorized vine varieties. 67. Province of Chieti: - 'Moscato bianco B' is added to the category of authorized vine varieties. 68. Province of Aquila: - 'Moscato bianco B' is added to the category of authorized vine varieties. IV. In Title II, point III 'France', paragraph (1) is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): (a) the following are deleted from the category of recommended varieties: 'Clairette (all varieties)', 'Jaoumet B', 'Madeleines (all varieties)', 'Mireille B', 'Muscat d'Alexandrie B', 'OEillade N', 'Olivette B', 'Perlette B', 'Sultanine B' and 'Valensi N'; (b) the following are added to the category of authorized varieties: 'Clairette (all varieties)', 'Jaoumet B', 'Madeleines (all varieties)', 'Mireille B', 'Muscat d'Alexandrie B', 'OEillade N', 'Olivette B', 'Perlette B', Sultanine B' and 'Valensi N'. V. In Title IV, paragraph B, point III 'France' is amended as follows: 'Gravesac' is added. ( * * * * )Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1986. ( * * * * * * ) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1986. ( * * * * )Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1986. ( * * * * * )Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1986. ( * * * * * * ) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1986. ( * * * * * )Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1986.